Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Status of the Claims
This is a Non-Final Office Action in response to the RCE filed on 7/8/2022. Claim 4 was previously cancelled.  Claims 1, 10, 15, and 20 were amended.  Claim 21 is new.  Therefore, claims 1-3 and 5-21 are pending and addressed below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
This application is a continuation of Application No. 14/936,677, now Patent No. 10,740,792 with a filling date of 11/9/2015, which is a continuation-in-part of Application No. 13/986,529, now abandoned, with a filling date of 5/13/2013. The disclosure of Application No. 13/986,529, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
  Independent claims 1, 15, and 20 all recite limitations related to determining a current location for the user relative to the target location.  Application 13/896,529 does not have any discussion in the specification of this claim limitation.  Therefore, the effective filing date of the instant application will be 11/9/15, the filling date of parent Application No. 14/936,677. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user comprising a transaction associated with the offer that is not present in the user's financial transaction data.”  It is unclear what this limitation is trying to claim.  The first part of this limitation has to do with the financial transaction data of one or more other users that have similar spending habits as the user.  The second part of this limitation has to do with the user’s financial transaction data.  It is unclear how the “financial transaction data of one or more others users” can comprise “a transaction associated with the offer that is not present in the user’s financial transaction data” when “the user” is not included in “one or more other users”.  To put it in a different way, If the first part of this limitation is only looking at the “financial transaction data of one or more others users”, it is unclear how the “financial transaction data of one or more others users” can comprise “the user’s financial transaction data”.  Par 0064 of the specification states, “[0064] In one embodiment, the selection module 202 selects a user for an offer based on one or more financial transactions of other users ( e.g., one or more other users which the selection module 202 determines have similar interests and/or purchasing habits, based on the users' financial transaction data). The selection module 202 may select a user for an offer associated with a transaction that is present in the financial transaction data for the one or more other users (e.g., with similar interests and/or spending habits) but not yet present in the selected user's financial transaction data, acting as a recommendation engine allowing the selected user to discover something new that other similar users already enjoy.”  So based on this paragraph, first a user is selected based on one or more other users having similar purchasing habits as the user, and then an offer is selected when a transaction that is present in the transactions of the one or more user’s, that were determined to have similar habits as the user, and is not present in the transactions of the user.   For purpose of examination, this limitation will be interpreted as such.  The Examiner suggest amending this limitation according to [0064].
Claims 15 and 20 are also rejected for the same reason as claim 1.
Claims 2, 3, 5-14, 16-19, and 21 are also rejected based on dependencies on claims 1 or 15.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 5, 8, 9, 11, 14, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (P. G. Pub. No. 2014/0180808), in view of Lee (P. G. Pub. No. 2015/0120453), in view of Durocher (P. G. Pub. No. 2008/0082373), in further view of Scroggie (P. G. Pub. No. 2006/0229946).

Regarding claims 1 and 15, Boal teaches
an apparatus comprising: a processor; and a memory that stores code executable by the processor for:
a method comprising (Fig. 8 [0753] and [0758]):
presenting a computing interface to an offer provider ([0128] "Offer distribution system comprises an offer definition interface component 1584, also known as an offer creation interface, with which offer providers 1595 may communicate over one or more networks. Offer definition interface component 1584 presents an interface comprising controls by which offer providers may create and edit offer data defining offers that offer providers 1595 wish to provide to consumers operating consumer devices 1505. The controls presented by offer definition interface 1584 allow offer providers 1595 to define any of a number of offer parameters, including an offer title, an offer description, offer terms, and so forth.")
determining a target location for the offer based on the user's financial transaction data ([0322] "Block 2315 comprises storing target definition data describing a plurality of target contexts. For exau1ple, a context may include data such as demographic information about a consumer entity on whose behalf a request was likely made, a location associated with a request, information about a retailer associated with a request, past transactional and/or offer-related actions taken by the consumer entity, items in a shopping list or shopping cart belonging to the consumer entity, the time and/or day when the request was made, and so forth. In one embodiment, these contexts may be the contexts discussed in connection with the embodiments of FIGS. 15 and 16. In one embodiment, a data processing system, possibly operated by an offer distributor, is adapted to select an offer from a plurality of offers based on one or more such target contexts." See also [0324] and [0327].);
monitoring location data from one or more sensors of a hardware device for a user ([0211] "Block 1810 comprises the consumer initiating interaction with a device by engaging in a task that triggers execution of particular application functionality, such as launching a mobile application, visiting a web page, pressing a button on a kiosk, swiping a phone in front of an NFC reader, swiping a card, entering the vicinity of one or more sensors configured to detect the presence of the consumer device via information shared in signals transmitted from tile consumer device, or entering in the vicinity of one or more biometric or facial recognition sensors for detecting tile consumer's presence." [0213] Block 1830 optionally comprises the device collecting additional contextual information, including without limitation: tile device's current location.");
determining a current location for the user relative to the target location based on the monitored location data ([0213] "Block 1830 optionally comprises the device collecting additional contextual information, including without limitation: tile device's current location;" [0596] In an embodiment, example elements of target contexts to which offers may be targeted include some or all of: ...current location(s)" [0150] "Each targeted offer 1652 has been matched to a specific consumer or group of consumers in response to the detection of certain events 1651a-c that have been correlated to the specific consumer of group of consumers." See also [0155] and [0342].);
dynamically providing the offer to the user in response to the user's current location satisfying the target location ([0213]-[0217]);
receiving electronic credentials for the user and accessing identification information for the user using the received electronic credentials ([0175] "System 3100 comprises endpoints 3110, including smartphones, personal computers, retailer terminals, ATMs, microsites, and other endpoints described herein. Endpoints 3110 send requests 3115 to an offer distribution interface 3120. For example, a suitable offer distribution interface 3120 may be provided by an offer server or receipt server. Context data 3125 and 3126, such as credentials, associated items, location data, and other contextual data described herein, are located in or derived from data associated with the requests 3115." See also [0192] and [0212].); and
electronically assisting the user to complete the offer ([0218] "In some embodiments, the display of the offer data will optionally include interface controls [electronically assisting the user] for the consumer to express an interest [to complete the offer] in obtaining a coupon for the offer or in otherwise activating the offer for possible future redemption.").
Boal does not explicitly teach 
the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider:
selecting the offer for the user in response to:
financial transaction data of one or more other users that have similar spending habits as the user 
comprising a transaction associated with the offer that is not present in the user's financial transaction data: and
the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer, 
the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data;
and that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information.
However, Lee teaches
the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider ([0108] "Offer parameters receiving module 804 interfaces with merchant computer 118 and receives offer parameters."[0085] "Merchants can specify who should receive offers based on their history with the merchant. Back-end server 102 may send offers only to those potential customers that have not previously purchased a product or service from the merchant or a similar merchant in another area in the recent past (e.g., 1, 2, or 5 years, or 90 days). It may even limit offers to only those who have never purchased a product or service before from the merchant. Back-end server 102 may obtain data from a credit card company ( and/or a bank that owns the data) to determine whether the potential customer has previously shopped at a merchant." Examiner notes that  "not previously purchased" and "in the recent past" are both thresholds associated with a transaction metric since they are based on purchases.);
comprising a transaction associated with the offer that is not present in the user's financial transaction data: and the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer ([0085] "Merchants can specify who should receive offers based on their history with the merchant. Back-end server 102 may send offers only to those potential customers that have not previously purchased a product or service from the merchant or a similar merchant in another area in the recent past (e.g., 1, 2, or 5 years, or 90 days). It may even limit offers to only those who have never purchased a product or service before from the merchant. Back-end server 102 may obtain data from a credit card company ( and/or a bank that owns the data) to determine whether the potential customer has previously shopped at a merchant." Examiner notes that  "not previously purchased" and "in the recent past" are both thresholds associated with a transaction metric since they are based on purchases.), 
the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data ([0087] "Back-end server 102 may acquire data... by accessing data from the potential customer's spending [measurable  unit] on contactless cards, such as Southeastern Pennsylvania Transportation Authority's (SEPTA) electronic fare payment cards.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the offer is selected based on financial transaction data of Boal by adding the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider; comprising a transaction associated with the offer that is not present in the user's financial transaction data: and the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer,  the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data, as taught by Lee, so that offer providers have more control over targeting and distribution of offers (Lee, [0006]).
Boal and Lee do not explicitly teach
selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user;
and that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information.
However, Durocher teaches
selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user ([0045] "That application describes identifying merchants [selecting the offer] that may be of interest to a customer based on comparison to other similarly situated customers. In particular, overlap is determined with respect to customers frequenting the same merchants to define/identify groups of customers or patterns, and based on the groupings or patterns, additional merchants are identified for others in the group or consistent with the pattern." [0054] "In a preferred embodiment, filtering processes are combined in a manner such that the customers of an FTI issuer are divided into groups dictated by common purchasing habits such as patronage of the same merchants, use of similar merchants, purchases in similar price ranges, purchases of similar products, etc.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the offer is selected based on financial transaction data of Boal and Lee by adding selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user, as taught by Durocher, in order to customize the offer to not only the needs of the customer based on proximity but also based on a wide range of variables that could indicate that the offer could be desirable to the customer (Durocher, [0014]).
Boal, Lee, and Durocher do not teach
that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information.
However, Scroggie teaches
by prepopulating one or more data fields with the user's identification information (Fig. 11 #A "Consumer's Name, [0074] "Information encoded onto each coupon will include the product code, the consumer's household id., an offer code, an expiration date, a serial number, a valid supermarket id., and the consumer's name." [0075] "Thus each coupon image is generated dynamically to include this consumer supplied information, which is required principally for security reasons. As explained earlier, each coupon contains not just a product code and coupon conditions, but also the consumer's name or household id., the retailer id. where the coupon must be redeemed, and a coupon sequence number for added security.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the offer is completed of Boal, Lee, and Durocher with the way the offer is completed of Scroggie by adding by prepopulating one or more data fields with the user's identification information, as taught by Scroggie, for security reasons and to add security to the coupon (Scroggie, [0075]).

Regarding claim 20, Boal teaches
an apparatus comprising: means for presenting a computing interface to an offer provider ([0128] "Offer distribution system comprises an offer definition interface component 1584, also known as an offer creation interface, with which offer providers 1595 may communicate over one or more networks. Offer definition interface component 1584 presents an interface comprising controls by which offer providers may create and edit offer data defining offers that offer providers 1595 wish to provide to consumers operating consumer devices 1505. The controls presented by offer definition interface 1584 allow offer providers 1595 to define any of a number of offer parameters, including an offer title, an offer description, offer terms, and so forth.") 
means for determining a target location for the offer based on the user's financial transaction data ([0322] "Block 2315 comprises storing target definition data describing a plurality of target contexts. For exau1ple, a context may include data such as demographic information about a consumer entity on whose behalf a request was likely made, a location associated with a request, information about a retailer associated with a request, past transactional and/or offer-related actions taken by the consumer entity, items in a shopping list or shopping cart belonging to the consumer entity, the time and/or day when the request was made, and so forth. In one embodiment, these contexts may be the contexts discussed in connection with the embodiments of FIGS. 15 and 16. In one embodiment, a data processing system, possibly operated by an offer distributor, is adapted to select an offer from a plurality of offers based on one or more such target contexts." See also [0324] and [0327].);
means for monitoring location data from one or more sensors of a hardware device for a user ([0211] "Block 1810 comprises the consumer initiating interaction with a device by engaging in a task that triggers execution of particular application functionality, such as launching a mobile application, visiting a web page, pressing a button on a kiosk, swiping a phone in front of an NFC reader, swiping a card, entering the vicinity of one or more sensors configured to detect the presence of the consumer device via information shared in signals transmitted from tile consumer device, or entering in the vicinity of one or more biometric or facial recognition sensors for detecting tile consumer's presence." [0213] Block 1830 optionally comprises the device collecting additional contextual information, including without limitation: tile device's current location.");
means for determining a current location for the user relative to the target location based on the monitored location data ([0213] "Block 1830 optionally comprises the device collecting additional contextual information, including without limitation: tile device's current location;" [0596] In an embodiment, example elements of target contexts to which offers may be targeted include some or all of: ...current location(s)" [0150] "Each targeted offer 1652 has been matched to a specific consumer or group of consumers in response to the detection of certain events 1651a-c that have been correlated to the specific consumer of group of consumers." See also [0155] and [0342].);
means for dynamically providing the offer to the user in response to the user's current location satisfying the target location ([0213]-[0217]);
means for receiving electronic credentials for the user for accessing identification information for the user using the received electronic credentials ([0175] "System 3100 comprises endpoints 3110, including smartphones, personal computers, retailer terminals, ATMs, microsites, and other endpoints described herein. Endpoints 3110 send requests 3115 to an offer distribution interface 3120. For example, a suitable offer distribution interface 3120 may be provided by an offer server or receipt server. Context data 3125 and 3126, such as credentials, associated items, location data, and other contextual data described herein, are located in or derived from data associated with the requests 3115." See also [0192] and [0212].); and
means for electronically assisting the user to complete the offer ([0218] "In some embodiments, the display of the offer data will optionally include interface controls [electronically assisting the user] for the consumer to express an interest [to complete the offer] in obtaining a coupon for the offer or in otherwise activating the offer for possible future redemption.").
Boal does not explicitly teach
that the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider;
means for selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user 
comprising a transaction associated with the offer that is not present in the user's financial transaction data;
and the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer, 
the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data;
and that the assisting the user to complete the offer is being done by pre-populating one or more data fields with the user's identification information.
However, Lee teaches
that the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider ([0108] "Offer parameters receiving module 804 interfaces with merchant computer 118 and receives offer parameters."[0085] "Merchants can specify who should receive offers based on their history with the merchant. Back-end server 102 may send offers only to those potential customers that have not previously purchased a product or service from the merchant or a similar merchant in another area in the recent past (e.g., 1, 2, or 5 years, or 90 days). It may even limit offers to only those who have never purchased a product or service before from the merchant. Back-end server 102 may obtain data from a credit card company ( and/or a bank that owns the data) to determine whether the potential customer has previously shopped at a merchant." Examiner notes that  "not previously purchased" and "in the recent past" are both thresholds associated with a transaction metric since they are based on purchases.);
comprising a transaction associated with the offer that is not present in the user's financial transaction data; and the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer ([0085] "Merchants can specify who should receive offers based on their history with the merchant. Back-end server 102 may send offers only to those potential customers that have not previously purchased a product or service from the merchant or a similar merchant in another area in the recent past (e.g., 1, 2, or 5 years, or 90 days). It may even limit offers to only those who have never purchased a product or service before from the merchant. Back-end server 102 may obtain data from a credit card company ( and/or a bank that owns the data) to determine whether the potential customer has previously shopped at a merchant." Examiner notes that  "not previously purchased" and "in the recent past" are both thresholds associated with a transaction metric since they are based on purchases.);
the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data ([0087] "Back-end server 102 may acquire data... by accessing data from the potential customer's spending [measurable  unit] on contactless cards, such as Southeastern Pennsylvania Transportation Authority's (SEPTA) electronic fare payment cards.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the offer is selected based on financial transaction data of Boal by adding the user interface is for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider; comprising a transaction associated with the offer that is not present in the user's financial transaction data: and the user's financial transaction data satisfying the one or more thresholds for the transaction metric associated with the offer,  the transaction metric comprising a measurable unit of one or more financial transactions of the user's financial transaction data, as taught by Lee, so that offer providers have more control over targeting and distribution of offers (Lee, [0006]).
Boal and Lee do not explicitly teach
means for selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user; 
and that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information.
However, Durocher teaches
means for selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user ([0045] "That application describes identifying merchants [selecting the offer] that may be of interest to a customer based on comparison to other similarly situated customers. In particular, overlap is determined with respect to customers frequenting the same merchants to define/identify groups of customers or patterns, and based on the groupings or patterns, additional merchants are identified for others in the group or consistent with the pattern." [0054] "In a preferred embodiment, filtering processes are combined in a manner such that the customers of an FTI issuer are divided into groups dictated by common purchasing habits such as patronage of the same merchants, use of similar merchants, purchases in similar price ranges, purchases of similar products, etc.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the offer is selected based on financial transaction data of Boal and Lee by adding means for selecting the offer for the user in response to: financial transaction data of one or more other users that have similar spending habits as the user, as taught by Durocher, in order to customize the offer to not only the needs of the customer based on proximity but also based on a wide range of variables that could indicate that the offer could be desirable to the customer (Durocher, [0014]).
Boal, Lee, and Durocher do not teach
that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information.
However, Scroggie teaches
that the assisting the user to complete the offer is being done by prepopulating one or more data fields with the user's identification information (Fig. 11 #A "Consumer's Name, [0074] "Information encoded onto each coupon will include the product code, the consumer's household id., an offer code, an expiration date, a serial number, a valid supermarket id., and the consumer's name." [0075] "Thus each coupon image is generated dynamically to include this consumer supplied information, which is required principally for security reasons. As explained earlier, each coupon contains not just a product code and coupon conditions, but also the consumer's name or household id., the retailer id. where the coupon must be redeemed, and a coupon sequence number for added security.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the offer is completed of Boal, Lee, and Durocher, with the way the offer is completed of Scroggie by adding by prepopulating one or more data fields with the user's identification information, as taught by Scroggie, for security reasons and to add security to the coupon (Scroggie, [0075]).

Regarding claim 5, Boal teaches
the apparatus of claim 1, wherein the code is executable by the processor to verify that the user completed a financial transaction associated with the offer by locating the financial transaction associated with the offer in subsequent financial transaction data for the user ([0087] "Retailers 1310 may further remove activated offers from offer activation data store 1388 upon a consumer redeeming an activated offer. The removal may be accomplished by a direct communication with offer server 1380, offer data store 1385, or other suitable component, or indirectly as a result of providing transaction data [subsequent financial transaction data] to transaction aggregation system 1350." See also [0138].).

Regarding claim 8, Boal teaches
the apparatus of claim 1, wherein the code is executable by the processor to select the user for the offer based at least in part on search history data for the user satisfying a search metric associated with the offer ([0318] "Block 2310 comprises storing event data describing a plurality of events. The events comprise at least a plurality of transactions and a plurality of web requests [search history]."). 

Regarding claim 9, Boal teaches
the apparatus of claim 1, wherein the user's financial transaction data comprises data associated with individual items that the user purchased during a financial transaction, the user selected for the offer based at least in part on the data associated with the individual items that the user purchased ([0664] "In an embodiment, offer information is provided electronically in association with receipts for transactions at physical stores and/or online stores. A retailer causes performance of a transaction in which one or more items are purchased. An interface configured to accept input indicating a consumer identifier associated with the transaction, such as an email address or other consumer identifier as described in previous sections, is provided. When input has been received via the interface, it is determined whether the identifier is associated with a known consumer identity. If the consumer identifier is associated with a known identity, digital coupons associated with that identity are applied against the transaction. An electronic receipt is further provided for the transaction via, for instance, the provided email address or a web-based application in which a session has been established in connection with the identity. Otherwise, a printed receipt may be provided." See also [0235].).

Regarding claim 11, Boal teaches
the apparatus of claim 1, wherein the transaction metric comprises one or more of: a vehicle ownership metric indicating one or more of whether the user owns a vehicle, a value of a vehicle of the user, one or more of a make and a model of a vehicle of the user, a model year of a vehicle of the user, and an amount spent on fuel for a vehicle of the user; 
a geographical spending metric indicating one or more of the user's overall spending in one or more geographical regions and the user's categorized spending in one or more geographical regions; 
a housing cost metric indicating one or more of whether the user owns a residence, whether the user rents a residence, a housing cost for the user, and a location of a residence of the user;
a food spending metric indicating one or more of an overall amount the user spends on food, an amount the user spends on groceries, and an amount the user spends on restaurants;
an income metric indicating the user's income;
a savings metric indicating an amount of money the user saves ([0710] "For example, in an embodiment, a transaction log may include some or all of the following fields: transaction identifier, transaction duration, transaction date/time, master customer identifier, store identifier, retailer customer identifier, tender type(s ), tender amount(s ), register identifier, cashier name, transaction type, line item count, lane number, total purchase amount, percent savings, total amount saved [savings metric],");
a consistency metric indicating an amount of variation in spending of the user;
a competitor metric indicating one or more of an amount spent at a competitor of a provider of the offer, a frequency of transactions at a competitor of a provider of the offer, and one or more identities of competitors of a provider of the offer with which the user has transacted; and
a lifetime value metric comprising one or more of a projected total value of the user to a provider of the offer as a customer, and an amount of time until a provider of the offer is projected to break even on the offer with the user as a customer.

Regarding claim 14, Boal teaches
the apparatus of claim 1, wherein the transaction metric comprises a transaction interval metric indicating an amount of time spanned by the user's financial transaction data ([0607] "In an embodiment, a customer value score is calculated for each customer over a twelve month period [amount of time spanned]. All components are calculated over the entire time period available in the database (up to a full 12 month period)").

Regarding claim 18, Boal teaches
the method of claim 15, further comprising providing location data of the user to a personal financial management (PFM) provider in response to the user coming within a communication proximity of a wireless beacon, the received offer associated with the target location ([0775] "Client 520 may include communication interfaces by which client 520 is capable of communicating with terminal 542 during the transaction to effect payment, receive receipt data, and receive offer information about available offers upon completion of the transaction. Any suitable communication interface or combination of communication interfaces may be used, including Wi-Fi, cellular data, Bluetooth, Near-Field Communication [wireless beacon], and so forth." See also [0825] and [0213]-[0216].).

Regarding claim 19, Boal teaches
the method of claim 15, further comprising presenting the offer on a digital display of a merchant in response to the user being within a proximity of the digital display ([0225] "In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer operated device may be a device that interacts with many consumers, such as a touch-screen kiosk [digital display of a merchant] in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk [within a proximity of the digital display] without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480.").

Regarding claim 21, Boal teaches all of the claimed features as discussed above.  Boal does not teach
the apparatus of Claim 1, wherein the code is executable by the processor to adjust, in response to input from the offer provider, the one or more thresholds associated with the transaction metric until a minimum number of users to receive the offer are selected.
However, Lee teaches
the apparatus of Claim 1, wherein the code is executable by the processor to adjust, in response to input from the offer provider, the one or more thresholds associated with the transaction metric until a minimum number of users to receive the offer are selected ([0101] "Next, back-end server 102 receives offer parameters from merchant computer 118. These offer parameters may include one or more of a distance measured from the merchant's business location, discount price, requested number of customers, and a validity time period for an offer (operation 704)...Then, back-end server 102 computes a probability that a specific number of customers will redeem the offer during the validity time period of the offer at the discounted price (operation 710)." offer, and promotional cost (operation 714). [0103] Back-end server 102 may also receive input from the merchant adjusting the offer parameters, and compute an estimated number of customers that will redeem the offer based on the adjusted offer parameters. Back-end server 102 then computes new promotional cost, and then sends, to the merchant computer, the estimated number of customers." See also [0104].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thresholds associated with the transaction metric of Boal by adding adjust, in response to input from the offer provider, the one or more thresholds associated with the transaction metric until a minimum number of users to receive the offer are selected, as taught by Lee, so that offer providers have more control over targeting and distribution of offers (Lee, [0006]).

Claims 2, 3, 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (P. G. Pub. No. 2014/0180808), in view of Lee (P. G. Pub. No. 2015/0120453), in view of Durocher (P. G. Pub. No. 2008/0082373), in view of Scroggie (P. G. Pub. No. 2006/0229946), in further view of Buchanan (P. G. Pub. No. 2010/0100470).

Regarding claim 2, Boal, Lee, and teach that the offer server receives consumer data and stores it into data warehouses. Scroggie teaches that a system administrator maintains a database of customer purchase histories.  Boal, Lee, Durocher, and Scroggie do not specifically teach
the apparatus of claim 1, wherein the identification information for the user and the financial transaction data of the user is securely stored in one or more databases of a personal financial management (PFM) provider such that the identification information and the financial transaction data is unavailable to a provider of the offer.
However, Buchanan teaches
the apparatus of claim 1, wherein the identification information for the user and the financial transaction data of the user is securely stored in one or more databases of a personal financial management (PFM) provider such that the identification information and the financial transaction data is unavailable to a provider of the offer ([0123] "In one embodiment, the confidentiality of the user's financial data 149 and user preferences 148 is strictly maintained throughout the process. For example, in one embodiment, content providers that provide content for the F &L portal may provide specific information or rules regarding their product and the target demographic. For example, the product marketers 170 may provide product offers 172 and product advertisements 174 that identify information about the product being marketed, such as price and function, and information about a target demographic. The F&L portal 140 may then display the product offers 172 and advertisements 174 only in the F&L portals of those users whose preferences 148 are in line with the target demographic for that offer or advertisement and/or who otherwise show a propensity to purchase the offered or advertised product. In this way, in one embodiment, an individual user's specific preferences and financial data are consistently maintained by F&L portal server (which may be maintained by one of the user's financial institutions) and are not provided to third parties.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data warehouses of Boal, Lee, Durocher, and Scroggie with the database of Buchanan by adding wherein the identification information for the user and the financial transaction data of the user is securely stored in one or more databases of a personal financial management (PFM) provider such that the identification information and the financial transaction data is unavailable to a provider of the offer, as taught by Buchanan, in order to keep the user’s data private.

Regarding claim 3, Boal teaches 
the apparatus of claim 2, wherein the code is executable by the processor to access the user's financial transaction data from the one or more databases of the PFM provider to determine whether one or more transactions from the user's financial transaction data satisfy the transaction metric associated with the offer ([0080] "Offer server 1380 accesses records describing offers within an offer data store 1385, which may have been populated with data from offer providers and/or offer aggregation services. For example, offer server 1380 may provide an offer aggregation component that interfaces with or collects data from offer providers describing specific offer campaigns. Offer server 1380 compares data from offer data store 1385, transaction data store 1355, and consumer data store 1358 [these are all one or more databases of the PFM provider] to match one or more offers to specific requests for offers. Depending on where offer server 1380 is deployed, offer server 1380 may communicate directly with consumer data store 1358 and/or transaction data store 1355, or offer server 1380 may request data via the transaction aggregation system 1350. In an embodiment, when providing a consumer with an offer, offer server 1380 bases the selection of the offer on transaction data from transactions by the consumer at two or more different more different retailers 1310." [0404] "In an embodiment, because of the vast amount of transaction data available to the transaction aggregation system, the offer distributor may be in a much better position to gauge the effectiveness of an offer than the provider. For example, a predicted offer effectiveness metric [transaction metric] may take into consideration the impact of an offer on other products sold by the provider. The predicted offer effectiveness metric may also take into consideration consumer transaction histories to determine how likely it is that an offer will actually make a difference in whether a consumer buys a product." See also [0089], [0236], [0342], and [0415].).

Regarding claim 10, Boal, Lee, Durocher, and Scroggie teach that customizing an offer based on financial transaction data of a user.  Boal, Lee, Durocher, and Scroggie do not specifically teach
the apparatus of claim 1, wherein the code is executable by the processor to customize one or more content elements of the offer to the user based on one or more financial goals of the user, the financial goals maintained for the user by a personal financial management (PFM) provider storing the user's financial transaction data.
However, Buchanan teaches
the apparatus of claim 1, wherein the code is executable by the processor to customize one or more content elements of the offer to the user based on one or more financial goals of the user, the financial goals maintained for the user by a personal financial management (PFM) provider storing the user's financial transaction data (fig. 1 #60 Goals Module, [0093], fig. 10 #910, Fig. 20 #1910, fig. 21 #2010, 2030, and 2040, [0081] "Since a person's finances are often intertwined with the decisions  that a person makes on a day-to-day basis, and since many people view their  finances online almost daily, embodiments of the present invention attempt to  integrate a person's online financial portal with other non-financial  information, links, and tools in order to provide a portal that can be used to examine a person's finances and, at the same time, used to examine other non-financial interests.  Furthermore, a person's financial information  provides significant information about a person and the person's lifestyle and  interests.  As such, embodiments of the present invention use a customer's financial information to automatically customize the online portal for the customer by, for example, offering product offers, advertisements, web content, and other information based on the customer's financial information, such as the customer's spending history, investment strategies, financial goals, cash-on-hand, income streams, and/or the like.  This aspect of the portal also helps customers to save money on every day, as well as discretionary purchases by presenting them with discount offers in the context of managing their money and connecting with their lifestyle interests.  Embodiments of the present invention also provide novel ways of displaying information to a user in unique, customizable, appealing, and effective ways." See also [0159].The Examiner notes that "the financial goals maintained for the user…" is not positively recited and given little patentable weight.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customized offers of Boal, Lee, Durocher, and Scroggie with the customized offers of Buchanan by adding wherein the code is executable by the processor to customize one or more content elements of the offer to the user based on one or more financial goals of the user, the financial goals maintained for the user by a personal financial management (PFM) provider storing the user's financial transaction data, as taught by Buchanan, in order to help customers manage their money (Buchanan, [0081]).

Regarding claim 12, Boal, Lee, Durocher, and Scroggie collect transaction and purchase data to determine which offer to provide the user. Boal, Lee, Durocher, and Scroggie do not specifically teach
the apparatus of claim 1, wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities.
However, Buchanan teaches
the apparatus of claim 1, wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities ([0141] "Referring again to FIG. 9, as represented by block 820, after the F&L portal server 140 receives the user's financial information across a plurality of financial products and/or institutions, the F&L portal server 140 then aggregates the user's financial information to determine a substantially complete financial picture [confidence level] for the user. In some embodiments, the user's financial information may be supplemented with user specified financial information since it may not be possible for the F&L portal server 140 to access certain accounts or types of financial information, such as information about cash-based transactions.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction metric of Boal, Lee, Durocher, and Scroggie with the transaction metric of Buchanan by adding wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities, as taught by Buchanan, in order to make sure that the system has a complete financial picture of the customer (Buchanan, [0141]).

Regarding claim 13, Boal, Lee, Durocher, and Scroggie look at transaction pairs. Boal, Lee, Durocher, and Scroggie do not specifically teach
the apparatus of claim 12, wherein the confidence level is determined based on a presence of transaction type pairs in the user's financial transaction data.
However, Buchanan teaches
the apparatus of claim 12, wherein the confidence level is determined based on a presence of transaction type pairs in the user's financial transaction data ([0116] "As illustrated by block 222, the F&L portal server 140 analyzes the user's history of financial transactions. As represented by block 224, the F&L portal server 140 then identifies and groups similar transactions together [transaction type pair]. For example, the F&L portal server 140 may identify one or more groups of transactions by identifying transactions that share a particular one or more transaction parameters, such as, for example, the destination of money or a product, source of money or a product, transaction amount, transaction type, product type, product brand, transaction date, and/or the like." See also [0122] for more transaction type pairs.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction pairs of Boal, Lee, Durocher, and Scroggie with the transaction pairs of Buchanan by adding wherein the confidence level is determined based on a presence of transaction type pairs in the user's financial transaction data, as taught by Buchanan, in order to make sure that the system has a complete financial picture of the customer (Buchanan, [0141]).

Regarding claim 16, Boal, Lee, Durocher, and Scroggie collect transaction and purchase data to determine which offer to provide the user. Boal, Lee, Durocher, and Scroggie do not specifically teach
the method of claim 15, wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities.
However, Buchanan teaches
the method of claim 15, wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities ([0141] "Referring again to FIG. 9, as represented by block 820, after the F&L portal server 140 receives the user's financial information across a plurality of financial products and/or institutions, the F&L portal server 140 then aggregates the user's financial information to determine a substantially complete financial picture [confidence level] for the user. In some embodiments, the user's financial information may be supplemented with user specified financial information since it may not be possible for the F&L portal server 140 to access certain accounts or types of financial information, such as information about cash-based transactions.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction metric of Boal, Lee, Durocher, and Scroggie with the transaction metric of Buchanan by adding wherein the transaction metric comprises a total spend metric indicating a confidence level of whether the user's financial transaction data includes each of the user's financial transactions aggregated from multiple entities, as taught by Buchanan, in order to make sure that the system has a complete financial picture of the customer (Buchanan, [0141]).

Regarding claim 17, Boal, Lee, Durocher, and Scroggie teach that customizing an offer based on financial transaction data of a user.  Boal, Lee, Durocher, and Scroggie do not specifically teach
the method of claim 15, further comprising customizing content elements of the offer for the user, the customizations based on one or more financial goals of the user. 
However, Buchanan teaches
the method of claim 15, further comprising customizing content elements of the offer for the user, the customizations based on one or more financial goals of the user (fig. 1 #60 Goals Module, [0093], fig. 10 #910, Fig. 20 #1910, fig. 21 #2010, 2030, and 2040, [0081] "Since a person's finances are often intertwined with the decisions  that a person makes on a day-to-day basis, and since many people view their  finances online almost daily, embodiments of the present invention attempt to  integrate a person's online financial portal with other non-financial  information, links, and tools in order to provide a portal that can be used to examine a person's finances and, at the same time, used to examine other non-financial interests.  Furthermore, a person's financial information  provides significant information about a person and the person's lifestyle and  interests.  As such, embodiments of the present invention use a customer's financial information to automatically customize the online portal for the customer by, for example, offering product offers, advertisements, web content, and other information based on the customer's financial information, such as the customer's spending history, investment strategies, financial goals, cash-on-hand, income streams, and/or the like.  This aspect of the portal also helps customers to save money on every day, as well as discretionary purchases by presenting them with discount offers in the context of managing their money and connecting with their lifestyle interests.  Embodiments of the present invention also provide novel ways of displaying information to a user in unique, customizable, appealing, and effective ways." See also [0159].The Examiner notes that "the financial goals maintained for the user…" is not positively recited and given little patentable weight.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customized offers of Boal, Lee, Durocher, and Scroggie with the customized offers of Buchanan by adding further comprising customizing content elements of the offer for the user, the customizations based on one or more financial goals of the user, as taught by Buchanan, in order to help customers manage their money (Buchanan, [0081]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (P. G. Pub. No. 2014/0180808), in view of Lee (P. G. Pub. No. 2015/0120453), in view of Durocher (P. G. Pub. No. 2008/0082373), in view of Scroggie (P. G. Pub. No. 2006/0229946), in further view of Joa (P. G. Pub. No. 2011/0191166).

Regarding claim 6, Boal, Lee, Durocher, and Scroggie determine the effectiveness of previous offers.  Boal, Lee, Durocher, and Scroggie do not specifically teach
the apparatus of claim 5, wherein the code is executable by the processor to determine which of the offer and one or more different offers presented to the user is more effective based on transaction amounts associated with the offer and the one or more different offers in subsequent financial transaction data for the user.
However, Joa teaches
the apparatus of claim 5, wherein the code is executable by the processor to determine which of the offer and one or more different offers presented to the user is more effective based on transaction amounts associated with the offer and the one or more different offers in subsequent financial transaction data for the user ([0086] "For example, transaction data analyzer 223 may search the information stored in the one or more organization databases 209 for financial transaction data involving a particular type of point of transaction (e.g., ATM). Transaction data analyzer 223 may then determine aspects related to the effectiveness of advertising based on these transactions. For example, transaction data analyzer 223 may determine which advertisements were presented to customers at the point of transaction. As another example, transaction data analyzer 223 may determine, for each advertisement presented to a customer at the point of transaction, if the transaction history for a customer presented with the advertisement contains one or more transactions involving the advertiser associated with the presented advertisement." See also [0056], [0087], [0088], [0098], [0105].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the effectiveness was determined of Boal, Lee, Durocher, and Scroggie with how the effectiveness was determined of Joa by adding determine which of the offer and one or more different offers presented to the user is more effective based on transaction amounts associated with the offer and the one or more different offers in subsequent financial transaction data for the user, as taught by Joa, in order to determine the effectiveness of the offers per customer instead of per advertiser or provider (Joa, [0086]).

Regarding claim 7, Boal teaches 
the apparatus of claim 6, wherein the user comprises one of a plurality of users that is selected as a sample for the offer based on the transaction metric and a provider of the offer is sent an indication of a percentage of the plurality of users selected as the sample which completed a financial transaction associated with the offer (Table on page 48 "The number of redemptions per coupon [an indication of a percentage of the plurality of users selected that redeemed the coupon compared to the number of users that received the coupon but did not redeem it] during a certain time period is an indication of purchases [financial transactions associated with their offer] a coupon might have triggered." [0366] "In some embodiments, any process of ranking offers may be based in whole or in part upon a universal scoring mechanism. The universal scoring mechanism is optimized to compute a universal score for each offer that reflects one or more of estimated revenue per offer activation, revenue per offer impression, or revenue per offer redemption. Revenue refers to an amount of compensation received by one or more of: the offer distributor, one or more retailers, the consumer, or the offer provider. The universal scores may be global for all consumers, relative to a particular consumer, or relative to a group of consumers.").
Response to Argument
The 101 rejection on all claims have been withdrawn since the claims are now applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.  The combinations of the following integrate the abstract idea into a practical application: presenting a computing interface to an offer provider for setting one or more thresholds associated with a transaction metric whereby a user's financial transaction data may satisfy the transaction metric for an offer from the provider; monitoring location data from one or more sensors of a hardware device for a user; determining a current location for the user relative to the target location based on the monitored location data; dynamically providing the offer to the user in response to the user's current location satisfying the target location; receiving electronic credentials for the user and accessing identification information for the user using the received electronic credentials; and electronically assisting the user to complete the offer by pre-populating one or more data fields with the user's identification information.
The claim objection on claim 10 has been withdrawn due to claim amendment.
Applicant’s arguments with regards to the 103 rejection have been considered but are moot due to the extensive amendments.  The Examiner has introduced the prior art references of Lee and Durocher to teach the amended claim language.
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Yoder (U.S. patent  No. 10,977,666) identifies a multitude of persons who are deemed similar to the user based on purchasing pattern similarity and identify a user who may exhibit a high propensity to purchase goods based on the identified multitudes of persons and send an offer based on those.
Winters (P. G. Pub. No. 2011/0231225) identify customers based on spending patterns across multiple merchants, allows merchant to specify a desirable customer spending patterns such as  threshold of spending at the merchant and a threshold level of spending at peers of the merchant.  Winters also identifies customers based on these selection criterion and selects an offer for those identified customers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621